     Case 2:21-cv-00647-RFB-VCF Document 10 Filed 08/02/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendant American Express
     Company
 7
 8                         UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   DEBORAH R. CINTRON, M.D.,                 Case No. 2:21-cv-00647-RFB-VCF
     individually,
11
                         Plaintiff,
12                                             STIPULATION AND ORDER TO
     vs.                                       EXTEND DEADLINE TO RESPOND
13
     AMERICAN EXPRESS COMPANY, a (SECOND REQUEST)
14   New York Corporation, and DOES 1-10
     inclusive,
15
                         Defendants.
16
17                Plaintiff Deborah R. Cintron, M.D. (“Dr. Cintron”) and defendant
18   American Express Company (“Amex”) stipulate that the deadline for Amex to
19   respond to the complaint (ECF No. 1) be extended until August 6, 2021. Amex’s
20   response was previously due July 23, 2021. The Parties anticipated the instant
21   action being settled without the need for a response to be filed. However, since
22   that time, additional facts have been presented which have necessitated the parties
23   to re-visit settlement discussions.
24

     2882182_1                                                                 Page 1 of 2
     Case 2:21-cv-00647-RFB-VCF Document 10 Filed 08/02/21 Page 2 of 2




 1    Thus, this extension is requested to permit the parties to discuss the possibility

 2                        of settlement without incurring additional litigation expenses.

 3

 4
     IRELAND LAW GROUP, LLC                     KAEMPFER CROWELL
 5
 6   /s/ Amanda L. Ireland
     Amanda L. Ireland, No. 13155               Robert McCoy, No. 9121
 7   7854 West Sahara Avenue                    Sihomara L. Graves, No. 13239
     Las Vegas, Nevada 89117                    1980 Festival Plaza Drive, Suite 650
 8                                              Las Vegas, Nevada 89135
     Attorney for Plaintiff Deborah R.
 9   Cintron, M.D.                              Attorneys for Defendant American
                                                Express Company
10
11                                        ORDER

12               IT IS SO ORDERED.

13
14                                  _______________________________________
                                    UNITED STATES MAGISTRATE JUDGE
15
                                                August 2, 2021
16                                  DATED: _______________________________

17
18
19
20
21
22
23
24

     2882182_1                                                                  Page 2 of 2
